Exhibit 10.15

AMENDED AND RESTATED SENIOR OFFICER
EMPLOYMENT, CHANGE IN CONTROL, SEVERANCE,
SPECIAL PENSION AND NON-COMPETE AGREEMENT

THIS AMENDED AND RESTATED SENIOR OFFICER EMPLOYMENT, CHANGE IN CONTROL,
SEVERANCE AND NON-COMPETE AGREEMENT (the "Agreement") is made as of this 1st day
of May, 2002 between WISCONSIN ENERGY CORPORATION (the "Company") and PAUL
DONOVAN (the "Executive").

The Executive is currently a Senior Vice President and Chief Financial Officer
of the Company, and the Executive and the Company are each party to that certain
Senior Officer Change In Control, Severance, Special Pension and Non-Compete
Agreement, dated as of November 8, 2000 (the "Original Agreement") and desire to
amend and restate the Original Agreement as set forth herein.

In consideration of the terms and conditions set forth below, the parties agree
as follows:

 1.  General.
      a. Defined Terms. All of the capitalized terms used in this Agreement are
         defined in the attached Appendix.
      b. Purpose of this Agreement. This Agreement is intended to set forth
         certain terms and conditions of Executive's employment with the
         Company, to provide the Executive with certain minimum compensation
         rights in the event of his termination of employment under certain
         circumstances as set forth herein, to provide for certain pension
         rights and to provide the Company with a non-compete agreement from the
         Executive.

 2.  Employment.
      a. Effective as of May 1, 2002, Executive will (i) be named Executive Vice
         President, in addition to his current office as Chief Financial
         Officer, of the Company, (ii) have his annual base salary increased to
         an annual rate of $552,000 and (iii) receive an option grant for 68,465
         shares of common stock of the Company, the principal terms and
         conditions of which are set forth on Exhibit A hereto. Executive's
         target bonus opportunity for 2002 will be increased to $414,993.
      b. Effective as of January 1, 2003, Executive's annual base salary will be
         further increased to the annual rate of $579,600. On January 2, 2003,
         Executive will receive an option grant for 200,000 shares of common
         stock of the Company (adjusted prior to the date of the grant, as may
         be necessary to avoid dilution for any stock split or other equity
         restructuring), the principal terms and conditions of which are set
         forth on Exhibit A hereto. Executive's target bonus opportunity for
         2003 will equal $463,680.

 3.  Obligation of the Company on a Covered Termination of Employment Associated
     with a Change in Control. In the event of a Covered Termination of
     Employment Associated with a Change in Control, then the Company shall
     provide the Executive with the following compensation and benefits:
      a. General Compensation and Benefits. The Company shall pay the
         Executive's full salary to the Executive from the time notice of
         termination is given through the date of termination of employment at
         the rate in effect at the time such notice is given or, if higher, at
         an annual rate not less than twelve times the Executive's highest
         monthly base salary for the twelve-month period immediately preceding
         the month in which the Effective Date occurs, together with all
         compensation and benefits payable to the Executive through the date of
         termination of employment under the terms of any compensation or
         benefit plan, program or arrangement maintained by the Company during
         such period. Such payments shall be made in a lump sum not later than
         ten business days after such termination. The Company shall also pay
         the Executive's normal post-termination compensation and benefits to
         the Executive as such payments become due, except that any normal cash
         severance benefits shall be superseded and replaced entirely by the
         benefits provided under this Agreement. Such post-termination
         compensation and benefits shall be determined under, and paid in
         accordance with, the Company's retirement, insurance and other
         compensation or benefit plans, programs and arrangements most favorable
         to the Executive in effect at any time during the 180-day period
         immediately preceding the Effective Date or, if more favorable to the
         Executive, those provided generally at any time after the Effective
         Date (but prior to any termination of employment) to executives of the
         Company of comparable status and position to the Executive.
      b. Incentive Compensation. Notwithstanding any provision of any cash bonus
         or incentive compensation plan of the Company, the Company shall pay to
         the Executive, within ten business days after the Executive's
         termination of employment, a lump sum amount, in cash, equal to the sum
         of (i) any bonus or incentive compensation which has been allocated or
         awarded to the Executive for a fiscal year or other measuring period
         under the plan that ends prior to the date of termination of
         employment, but which has not yet been paid, and (ii) a pro rata
         portion of the Highest Bonus Amount for all uncompleted periods under
         any bonus or incentive compensation plan.
      c. Special Compensation. The Company shall pay to the Executive a lump sum
         equal to three times the sum of (a) the highest per annum base rate of
         salary in effect with respect to the Executive during the three-year
         period immediately prior to the termination of employment plus (b) the
         Highest Bonus Amount. Such lump sum shall be paid by the Company to the
         Executive within ten business days after the Executive's termination of
         employment, unless the provisions of Section 3(e) below apply. The
         amount of the aggregate lump sum provided by this Section 3(c), whether
         paid immediately or deferred, shall not be counted as compensation for
         purposes of any other benefit plan or program applicable to the
         Executive.
      d. Special Retirement Plans Lump Sum. The Company shall pay to the
         Executive an aggregate lump sum equal to the total of the amounts
         described in (a) and (b) herein. Amount (a) is a lump sum equal to the
         difference between (i) the actuarial equivalent of the benefit under
         the Company's tax-qualified pension plan, the Retirement Account Plan
         (the "Retirement Plan"), the Supplemental Executive Retirement Plan
         (the "SERP") discussed in Section 7 below which the Executive would
         receive if his employment continued for a three-year period following
         termination of employment, assuming that the Executive's compensation
         during such three-year period would have been equal to the Executive's
         salary as in effect immediately before the termination or, if higher,
         as in effect at any time during the 180-day period immediately
         preceding the termination date, and the Highest Bonus Amount, and (ii)
         the actuarial equivalent of the Executive's actual benefit (paid or
         payable) under the Retirement Plan and the SERP as of the termination
         date. Actuarial equivalency for this purpose shall be determined using
         an interest rate equal to the five-year United States Treasury note
         yield in effect on the last business day of the month prior to the date
         of termination of employment as such yield is reported in the Wall
         Street Journal or comparable publication, and the mortality table used
         for purposes of determining lump sum amounts then in use under the
         Retirement Plan. Amount (b) is a lump sum equal to the total of (i) the
         additional contributions which would have been made to the Executive's
         account under the Company's tax-qualified 401(k) plan, plus (ii) the
         additional contributions which would have been credited to the
         bookkeeping account balance of the Executive attributable to the 401(k)
         match feature of the EDCP, had the Executive continued in employment
         for a three-year period following termination of employment and
         assuming that the Executive's compensation would have been the same as
         set forth above and that the Executive had made maximum utilization of
         the pre-tax and after-tax opportunity in the qualified 401(k) plan and
         obtained the maximum matching contributions in such plan. The amount of
         the aggregate lump sum under this Section 3(d) shall be paid by the
         Company to the Executive within ten business days after the Executive's
         termination of employment, unless the provisions of Section 3(e) below
         apply. The amount of the lump sum provided by this Section 3(d) shall
         not be treated as compensation for purposes of any other benefit plan
         or program applicable to the Executive.
      e. Deferral Option. Notwithstanding any other provision of this Agreement,
         the Executive may file a written irrevocable deferral election form
         with the Company prior to the first date on which a Change in Control
         of the Company occurs electing to defer all or part of the salary and
         other cash compensation provided by the first sentence of Section 3(a),
         the special compensation provided by Section 3(c) and the special
         retirement plans lump sum otherwise provided for in Section 3(d). Such
         form shall irrevocably specify a method of payment for such
         compensation from among the methods allowable under the Company's
         Executive Deferred Compensation Plan (the "EDCP"). Any deferred amounts
         shall be credited with earnings in the same manner as the Interest Rate
         Fund provided for in the EDCP or any other investment alternative that
         may later become allowable under the EDCP and the EDCP provisions shall
         apply to deferrals made hereunder except that (i) any provisions for a
         mandatory lump sum payment upon a "Change in Control" as defined in the
         EDCP shall not apply to deferrals made hereunder, (ii) any amounts
         which become payable under this Section 3(e) shall be deemed for
         purposes of the EDCP to have become payable on account of the
         Executive's "retirement," and (iii) the entire amount deferred under
         this Section 3(e) shall be paid in a lump sum by the Company
         immediately prior to the occurrence of a Change in Control to such
         grantor or "rabbi" trust as the Company shall have established as a
         vehicle to hold such amount pending payment, but with such trust
         designed so that the Executive's rights to payment of such benefits are
         no greater than those of an unsecured creditor.
      f. Welfare Benefits. Subject to Section 3(g) below, for the "relevant
         three-year period" as defined below, the Company shall provide the
         Executive (and his family) with health, disability, life and other
         welfare benefits substantially similar to the benefits received by the
         Executive (and his family) pursuant to welfare benefit programs of the
         Company or its affiliates as in effect immediately during the 180 days
         preceding the Effective Date (or, if more favorable to the Executive,
         as in effect at any time thereafter until the termination of
         employment); provided, however, that no compensation or benefits
         provided hereunder shall be treated as compensation for purposes of any
         of the programs or shall result in the crediting of additional service
         thereunder. For purposes of determining the amount of such welfare
         benefits, any part of which shall be based on compensation, the
         Executive's compensation during the relevant three-year period shall be
         deemed to be equal to the Executive's salary as in effect immediately
         before the termination of employment or, if higher, as in effect at any
         time during the 180-day period immediately preceding the termination
         date, and the Highest Bonus Amount. To the extent that any of the
         welfare benefits covered by this Section 3(f) cannot be provided
         pursuant to the plan or program maintained by the Company or its
         affiliates, the Company shall provide such benefits outside the plan or
         program at no additional cost (including, without limitation, tax cost)
         to the Executive and his family. The Executive shall be entitled to be
         covered by a retiree medical and dental program at the end of the
         relevant three-year period, at a cost to the Executive not to exceed
         the lesser of the cost, if any, charged to other retirees or the COBRA
         continuation premium charged to terminees who elect to continue in the
         Company's health plan at their expense under applicable law. The
         Company shall become obligated to continue such benefits for the
         remainder of the Executive's life and that of his surviving spouse,
         notwithstanding any contrary provision or power of amendment or
         termination reserved to the Company in any otherwise applicable
         document. The "relevant three-year period" shall mean a three-year
         period beginning on the later of the Executive's termination of
         employment or the expiration of the welfare benefits coverage provided
         to the Executive under an agreement dated June 1, 1998 between the
         Executive and Sundstrand Corporation. In addition, the "relevant
         three-year period" shall be extended for a period of time equal to the
         "Excluded Period" under paragraph 5(c) of the letter agreement dated
         August 20, 1999 from the Company to the Executive extending an offer of
         employment to him, which is incorporated by reference into this
         Agreement.
      g. New Employment. If the Executive secures new employment during the
         three-year period following termination of employment, the level of any
         benefit being provided pursuant to Section 3(f) hereof shall be reduced
         to the extent that any such benefit is being provided by the
         Executive's new employer. The Executive, however, shall be under no
         obligation to seek new employment and, in any event, no other amounts
         payable pursuant to this Agreement shall be reduced or offset by any
         compensation received from new employment or by any amounts claimed to
         be owed by the Executive to the Company or its affiliates.
      h. Split-Dollar Life Insurance. Notwithstanding any limitation on the
         payment of welfare benefits to Executive under the provisions of
         Section 3(f) above, the Company shall continue to make premium payments
         on any split-dollar type life insurance program in effect on the life
         of the Executive during the 180 days preceding the Effective Date (or,
         if more favorable to the Executive, as in effect at any time thereafter
         until the termination of employment), in a manner consistent with the
         past practices of the Company as to timing and amount, until each
         policy has achieved paid-up status. The Company further agrees that the
         Exchange Agreement, Collateral Assignment and the Split Dollar
         Agreement (and letter agreement referenced in the Split Dollar
         Agreement), between Executive and the Company, each dated as of April
         23, 2001, shall continue pursuant to their terms.
      i. Equity Incentive Awards. Notwithstanding the provisions in any stock
         option award, restricted stock award or other equity incentive
         compensation award (the "Awards"), the Executive shall become fully
         vested in all outstanding Awards and all otherwise applicable
         restrictions shall lapse and for purposes of determining the length of
         time the Executive has to exercise rights, if applicable under any such
         Award, the Executive shall be treated as if he had retired from the
         service of the Company at or after age 55 and completion of ten years
         of service.
      j. Outplacement and Financial Planning. The Company shall, at its sole
         expense as incurred, provide the Executive with outplacement services,
         the scope and provider of which shall be selected by the Executive in
         his sole discretion (but at a cost to the Company of not more than
         $30,000) or, at the Executive's option, the use of office space, office
         supplies and equipment and secretarial services for a period not to
         exceed one year. The Company shall also continue to provide the
         Executive with financial planning counseling benefits through the third
         anniversary of the date of the Executive's termination of employment,
         on the same terms and conditions as were in effect immediately before
         the termination or, if more favorable, on the Effective Date.

 4.  Obligation of the Company on a Covered Termination of Employment Not
     Associated with a Change in Control of the Company.
      a. In the event of a Covered Termination of Employment Not Associated with
         a Change in Control of the Company occurring as a result of a notice of
         termination delivered by the Company or Executive to the other party
         during the 60 day period beginning on May 1, 2003 and ending on June
         29, 2003, then Executive shall continue to work for the Company through
         August 30, 2003, on which date his employment with the Company shall
         terminate, and the Company shall provide the Executive with the
         compensation and benefits specified in this Section 4(a):
          i.  In the event of a termination of employment under paragraph (i) of
              Section (d) of the Appendix, the Company shall provide the
              Executive with the following:
               1. Termination Compensation and Benefits (as defined below); and
               2. a lump sum payment on February 25, 2004 equal to:
                   A. the Executive's target bonus opportunity for 2003 of 80%
                      of 2003 annual base salary; plus
                   B. an amount equal to the excess, if any, of the Executive's
                      target bonus opportunity for 2002 of 80% of 2002 annual
                      base salary over the amount of such bonus the Executive
                      received for 2002, if any.
         
          ii. In the event of a termination of employment under paragraph (iii)
              of Section (d) of the Appendix, the Company shall provide the
              Executive with the following:
               1. Termination Compensation and Benefits; and
               2. a lump sum payment on February 25, 2004 equal to
                   A. the Executive's target bonus opportunity for 2003 of 80%
                      of 2003 annual base salary; plus
                   B. an amount equal to the excess, if any, of the Executive's
                      minimum bonus opportunity for 2002 of 40% of 2002 annual
                      base salary over the amount of such bonus Executive
                      received for 2002, if any.
     
      b. In the event of a Covered Termination of Employment Not Associated with
         a Change in Control of the Company, other than pursuant to Section
         4(a), occurring (x) prior to May 1, 2003 or (y) after June 29, 2003 but
         prior to February 29, 2004, or (z) on the later of February 29, 2004 or
         the date on which Executive is paid his bonus, if any, for the fiscal
         year ending immediately prior to February 29, 2004 pursuant to Section
         11, then the Company shall provide the Executive with the following:
          i.  Termination Compensation and Benefits; and
          ii. a lump sum payment payable within ten days of such termination
              equal to:
               1. an amount equal to the excess, if any, of the Executive's
                  target bonus opportunity for 2002 of 80% of 2002 annual base
                  salary over the amount of such bonus the Executive received
                  for 2002, if any; plus
               2. an amount equal to the excess, if any, of the Executive's
                  target bonus opportunity for 2003 of 80% of 2003 annual base
                  salary over the amount of such bonus the Executive received
                  for 2003, if any.
     
      c. In the event of a Covered Termination of Employment Not Associated with
         a Change in Control of the Company, other than pursuant to Section
         4(b), occurring after February 29, 2004, then the Company shall provide
         the Executive with the following:
          i.  Termination Compensation and Benefits; and
          ii. a lump sum payment payable within ten days of such termination
              equal to:
               1. an amount equal to the excess, if any, of the Executive's
                  target bonus opportunity for 2002 of 80% of 2002 annual base
                  salary over the amount of such bonus the Executive received
                  for 2002, if any; plus
               2. an amount equal to the excess, if any, of the Executive's
                  target bonus opportunity for 2003 of 80% of 2003 annual base
                  salary over the amount of such bonus the Executive received
                  for 2003, if any.
     
      d. All amounts payable under Sections 4(a)(i)(2), 4(a)(ii)(2), 4(b)(ii),
         4(c)(ii), 4(e)(i)(1), 4(e)(ii), 4(e)(iii)(1) and 4(e)(iii)(2)(A),
         whether paid immediately or deferred, shall be counted as compensation
         for purposes of calculating Executive's supplemental pension subject to
         the provisions of this Section 4(d). For purposes of calculating
         Executive's supplemental pension, (i) all amounts payable under Section
         4(e)(i)(1), (4)(e)(iii)(1) or 4(e)(iii)(2)(A) shall be credited towards
         Executive's age and service for the periods for which they are paid,
         and such amounts shall be deemed paid ratably over such period, (ii)
         amounts payable under 4(a)(i)(2), 4(a)(ii)(2), 4(b)(ii), 4(c)(ii) and
         4(e)(ii) shall be deemed paid on the date on which the bonus for the
         fiscal year or other measuring period to which such payment (or portion
         thereof) relates has been or will be paid and (iii) the calculation of
         Executive's thirty-six (36) month high average compensation under the
         supplemental pension shall reflect payment of bonuses for three
         complete incentive compensation fiscal years or other such measuring
         periods; provided, however, that, notwithstanding anything to the
         contrary contained herein, in no event will such calculation include
         payments of bonuses for more than three complete incentive compensation
         fiscal years or other such measuring periods.
      e. The term "Termination Compensation and Benefits" shall mean:
          i.    General Compensation and Benefits. The Company shall pay (1) the
                Executive's full salary (plus accrued vacation) to the Executive
                from the time notice of termination is given through the date of
                termination of employment at the highest monthly base rate in
                effect during the twelve-month period immediately preceding the
                date notice of termination of employment is given, together with
                (2) all compensation and benefits payable to the Executive
                through the date of termination of employment under the terms of
                any compensation or benefit plan, program or arrangement
                maintained by the Company during such period. Such payments
                shall be made in a lump sum not later than ten business days
                after such termination. (3) The Company shall also pay the
                Executive's normal post-termination compensation and benefits to
                the Executive as such payments become due, except that any
                normal cash severance benefits shall be superseded and replaced
                entirely by the benefits provided under this Agreement. Such
                post-termination compensation and benefits shall be determined
                under, and paid in accordance with, the Company's retirement,
                insurance and other compensation or benefit plans, programs and
                arrangements at the time of termination of employment.
          ii.   Incentive Compensation. Notwithstanding any provision of any
                cash bonus or incentive compensation plan of the Company, the
                Company shall pay to the Executive in cash within 10 days of
                termination a payment in an amount equal to any bonus or
                incentive compensation which has been allocated or awarded to
                the Executive for a fiscal year or other measuring period under
                the plan that ends prior to the date of termination of
                employment, but which has not yet been paid.
          iii.  Special Compensation. The Company shall pay to the Executive a
                lump sum equal to:
                 1. In the case of a termination pursuant to Section 4(a) or
                    Section 4(b), Executive's highest monthly base rate of
                    salary then in effect during the twelve-month period
                    immediately preceding the date notice of termination of
                    employment is delivered for the greater of six (6) months or
                    the period from the date of termination to February 29,
                    2004; or
                 2. In the case of a termination pursuant to Section 4(c), (A)
                    Executive's highest monthly base rate of salary then in
                    effect during the twelve-month period immediately preceding
                    the date notice of termination of employment is delivered,
                    for the greater of (I) six (6) months or (II) the period
                    from the date of termination to the next succeeding February
                    28 following such termination (provided, such amount shall
                    be for six (6) months in the event of any such termination,
                    pursuant to a notice by the Company to Executive under
                    Section 11, occurring on the later of the February 28 after
                    such notice or the date on which Executive is paid his
                    bonus, if any, for the fiscal year ending immediately prior
                    to such February 28), plus (B) a pro rata portion of
                    Executive's bonus for the fiscal year in which such
                    termination occurs, based on the fractional part of any
                    bonus or incentive period for which the Executive had been
                    employed by the Company and Executive's target bonus for
                    such period, under any bonus or incentive compensation plan.
         
                Such lump sum shall be paid by the Company to the Executive
                within ten business days after the Executive's termination of
                employment, unless the provisions of Section 4(e)(v) below
                apply.
         
          iv.   Special Retirement Plans Lump Sum. The Company shall pay to the
                Executive an aggregate lump sum equal to the total of the
                amounts described in (a) and (b) herein. Amount (a) is a lump
                sum equal to the difference between (1) the actuarial equivalent
                of the benefit under the Company's tax-qualified pension plan,
                the Retirement Plan, the SERP provided in Section 7 below which
                the Executive would have received if his employment continued
                for the Relevant Benefits Period (as defined below) following
                termination of employment, assuming that the Executive's
                compensation during the Relevant Benefits Period would have been
                equal to the Executive's highest monthly base salary in effect
                during the twelve month period immediately preceding the date
                notice of termination of employment is given and (2) the
                actuarial equivalent of the Executive's actual benefit (paid or
                payable) under the Retirement Plan and the SERP as of the
                termination date. Actuarial equivalency for this purpose shall
                be determined using an interest rate equal to the five-year
                United States Treasury note yield in effect on the last business
                day of the month prior to the date of termination of employment
                as such yield is reported in the Wall Street Journal or
                comparable publication, and the mortality table used for
                purposes of determining lump sum amounts then in use under the
                Retirement Plan. Amount (b) is a lump sum equal to the total of
                (i) the additional contributions which would have been made to
                the Executive's account under the Company's tax-qualified 401(k)
                plan, plus (ii) the additional contributions which would have
                been credited to the bookkeeping account balance of the
                Executive attributable to the 401(k) match feature of the EDCP,
                had the Executive continued in employment for the Relevant
                Benefits Period and assuming that the Executive's compensation
                would have been the same as set forth above and that the
                Executive had made maximum utilization of the pre-tax and
                after-tax opportunity in the qualified 401(k) plan and obtained
                the maximum matching contributions in such plan. The amount of
                the aggregate lump sum under this Section 4(e)(iv) shall be paid
                by the Company to the Executive within ten business days after
                the Executive's termination of employment, unless the provisions
                of Section 4(e)(v) below apply. The amount of the lump sum
                provided by this Section 4(e)(iv) shall not be treated as
                compensation for purposes of any other benefit plan or program
                applicable to the Executive.
          v.    Deferral Option. Notwithstanding any other provision of this
                Agreement, the Executive may file a written irrevocable deferral
                election form with the Company prior to the expiration of thirty
                days from the date this Agreement electing to defer all or part
                of the salary and other cash compensation provided by Section
                4(a)(i)(2), Section 4(a)(ii)(2), Section 4(b)(ii), Section
                4(c)(ii), Section 4(e)(i)(1), Section 4(e)(ii), the special
                compensation provided by Section 4(e)(iii) and the special
                retirement plans lump sum otherwise provided for in Section
                4(e)(iv). Such form shall irrevocably specify a method of
                payment for such compensation from among the methods allowable
                under the EDCP. Any deferred amounts shall be credited with
                earnings in the same manner as the Interest Rate Fund provided
                for in the EDCP or any other investment alternative that is
                currently available or allowable or may later become allowable
                under the EDCP and the EDCP provisions shall apply to deferrals
                made hereunder except that (i) any provisions for a mandatory
                lump sum payment upon termination or retirement shall not apply
                to deferrals made hereunder, (ii) any amounts which become
                payable under this Section 4(e)(v) shall be deemed for purposes
                of the EDCP to have become payable on account of the Executive's
                "retirement," and (iii) the entire amount deferred under this
                Section 4(e)(v) shall be paid in a lump sum by the Company
                immediately prior to the occurrence of a Change in Control to
                such grantor or "rabbi" trust as the Company shall have
                established as a vehicle to hold such amount pending payment,
                but with such trust designed so that the Executive's rights to
                payment of such benefits are no greater than those of an
                unsecured creditor.
          vi.   Welfare Benefits. Subject to Section 4(e)(vii) below, for the
                Relevant Benefits Period, the Company shall provide the
                Executive (and his family) with health, disability, life and
                other welfare benefits substantially similar to the benefits
                received by the Executive (and his family) pursuant to welfare
                benefit programs of the Company or its affiliates as in effect
                on the date of termination of employment; provided, however,
                that no compensation or benefits provided hereunder shall be
                treated as compensation for purposes of any of the programs or
                shall result in the crediting of additional service thereunder.
                To the extent that any of the welfare benefits covered by this
                Section 4(e)(vi) cannot be provided pursuant to the plan or
                program maintained by the Company or its affiliates, the Company
                shall provide such benefits outside the plan or program at no
                additional cost (including, without limitation, tax cost) to the
                Executive and his family. The Executive shall be entitled to be
                covered by a retiree medical and dental program at the end of
                the Relevant Benefit Period, at a cost to the Executive not to
                exceed the lesser of the cost, if any, charged to other retirees
                or the COBRA continuation premium charged to terminees who elect
                to continue in the Company's health plan at their expense under
                applicable law. The Company shall become obligated to continue
                such benefits for the remainder of the Executive's life and that
                of his surviving spouse, notwithstanding any contrary provision
                or power of amendment or termination reserved to the Company in
                any otherwise applicable document. The "Relevant Benefits
                Period" shall mean: (1) in the case of a termination pursuant to
                Section 4(a) or Section 4(b), the period commencing on the date
                of termination and ending on the later of six (6) months after
                such termination or February 29, 2004; and (2) in the case of a
                termination pursuant to Section 4(c), the period commencing on
                the date of termination and ending on the next succeeding
                February 28 following such termination (provided, such period
                shall be for six (6) months in the event of any such
                termination, pursuant to a notice by the Company to Executive
                under Section 11, occurring on the later of the February 28
                after such notice or the date on which Executive is paid his
                bonus, if any, for the fiscal year ending immediately prior to
                such February 28).
          vii.  New Employment. If the Executive secures new employment during
                the Relevant Benefits Period, the level of any benefit being
                provided pursuant to Section 4(d)(vi) hereof shall be reduced to
                the extent that any such benefit is being provided by the
                Executive's new employer. The Executive, however, shall be under
                no obligation to seek new employment and, in any event, no other
                amounts payable pursuant to this Agreement shall be reduced or
                offset by any compensation received from new employment or by
                any amounts claimed to be owed by the Executive to the Company
                or its affiliates.
          viii. Split-Dollar Life Insurance. Notwithstanding any limitation on
                the payment of welfare benefits to Executive under the
                provisions of Section 4(e)(vi) above, the Company shall continue
                to make premium payments on any split-dollar type life insurance
                program in effect on the life of the Executive at the time of
                termination of employment, in a manner consistent with the past
                practices of the Company as to timing and amount, until each
                policy has achieved paid-up status. The Company further agrees
                that the Exchange Agreement, Collateral Assignment and the Split
                Dollar Agreement (and letter agreement referenced in the Split
                Dollar Agreement), between Executive and the Company, each dated
                as of April 23, 2001, shall continue pursuant to their terms.
          ix.   Equity Incentive Awards. Notwithstanding the provisions in any
                Awards, the Executive shall become fully vested in all
                outstanding Awards and all otherwise applicable restrictions
                shall lapse and for purposes of determining the length of time
                the Executive has to exercise rights, if applicable under any
                such Award, the Executive shall be treated as if he had retired
                from the service of the Company at or after age 55 and as if he
                completed ten years of service.
     
      f. In the event of a termination described in this Section 4, no other
         compensation or benefits (including, without limitation, any payments
         contemplated by Section 5) will be paid except as provided in this
         Section 4; provided, in the event of a Covered Termination Associated
         with a Change of Control pursuant to paragraph (v) of Section (c) of
         the Appendix, Executive shall receive the more favorable of the
         compensation and benefits provided under Section 3 (including, without
         limitation, such amounts payable pursuant to Section 5) and the
         compensation and benefits provided under this Section 4 as he shall
         determine in his reasonable discretion (and if a determination of a
         whether a termination is a Covered Termination Associated with a Change
         of Control cannot be made until after payment of benefits under this
         Section 4, then after such determination is made, Executive shall
         receive such additional payment and other benefits as may be required
         to satisfy his right compensation and benefits under Section 3 as he so
         elects under this Section 4(f)).

 5.  Certain Additional Payments by the Company.
      a. Anything in this Agreement to the contrary notwithstanding, and whether
         or not a Covered Termination of Employment occurs, in the event it
         shall be determined that any payment or distribution by the Company to
         or for the benefit of the Executive (whether paid or payable or
         distributed or distributable pursuant to the terms of this Agreement or
         otherwise, but determined without regard to any additional payments
         required under this Section 5) (a "Payment") would be subject to the
         excise tax imposed by Section 4999 of the Internal Revenue Code of
         1986, as amended (the "Code") or any interest or penalties are incurred
         by the Executive with respect to such excise tax (such excise tax,
         together with any such interest and penalties, are hereinafter
         collectively referred to as the "Excise Tax"), then the Executive shall
         be entitled to receive an additional payment (a "Gross-Up Payment") in
         an amount such that after payment by the Executive of all taxes
         (including any interest or penalties imposed with respect to such
         taxes), including, without limitation, any income taxes (and any
         interest and penalties imposed with respect thereto) and Excise Tax
         imposed on the Gross-Up Payment, the Executive retains an amount of the
         Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
      b. Subject to the provisions of paragraph (c) of this Section 5, all
         determinations required to be made under this Section 5, including
         whether and when a Gross-Up Payment is required and the amount of such
         Gross-Up Payment and the assumptions to be utilized in arriving at such
         determination, shall be made by a certified public accounting firm
         designated by the Executive (the "Accounting Firm"), which shall
         provide detailed supporting calculations both to the Company and the
         Executive within fifteen business days of the receipt of notice from
         the Executive that there has been a Payment, or such earlier time as is
         requested by the Company. In the event that the Accounting Firm is
         serving as accountant or auditor for the individual, entity or group
         effecting the Change in Control, the Executive shall appoint another
         nationally recognized accounting firm to make the determinations
         required hereunder (which accounting firm shall then be referred to as
         the Accounting Firm hereunder). All fees and expenses of the Accounting
         Firm shall be borne solely by the Company. Any Gross-Up Payment, as
         determined pursuant to this Section 5, shall be paid by the Company to
         the Executive within five days of the receipt of the Accounting Firm's
         determination. Any determination by the Accounting Firm shall be
         binding upon the Company and the Executive. As a result of the
         uncertainty in the application of Section 4999 of the Code at the time
         of the initial determination by the Accounting Firm hereunder, it is
         possible that Gross-Up Payments which will not have been made by the
         Company should have been made ("Underpayment"), consistent with the
         calculations required to be made hereunder. In the event that the
         Company exhausts its remedies pursuant to paragraph (c) of this Section
         5 and the Executive thereafter is required to make a payment of any
         Excise Tax, the Accounting Firm shall determine the amount of the
         Underpayment that has occurred and any such Underpayment shall be
         promptly paid by the Company to or for the benefit of Executive.
      c. The Executive shall notify the Company in writing of any claim by the
         Internal Revenue Service that, if successful, would require the payment
         by the Company of the Gross-Up Payment. Such notification shall be
         given as soon as practicable but no later than ten business days after
         the Executive is informed in writing of such claim and shall apprise
         the Company of the nature of such claim and the date on which such
         claim is requested to be paid. The Executive shall not pay such claim
         prior to the expiration of the thirty-day period following the date on
         which he gives such notice to the Company (or such shorter period
         ending on the date that any payment of taxes with respect to such claim
         is due). If the Company notifies the Executive in writing prior to the
         expiration of such period that it desires to contest such claim, the
         Executive shall:
          i.   give the Company any information reasonably requested by the
               Company relating to such claim,
          ii.  take such action in connection with contesting such claim as the
               Company shall reasonably request in writing from time to time,
               including, without limitation, accepting legal representation
               with respect to such claim by an attorney reasonably selected by
               the Company.
          iii. cooperate with the Company in good faith in order effectively to
               contest such claim, and
          iv.  permit the Company to participate in any proceedings relating to
               such claim;
     
         provided, however, that the Company shall bear and pay directly all
         costs and expenses (including additional interest and penalties)
         incurred in connection with such contest and shall indemnify and hold
         the Executive harmless, on an after-tax basis, for any Excise Tax or
         income tax (including interest and penalties with respect thereto)
         imposed as a result of such representation and payment of costs and
         expenses. Without limitation on the foregoing provisions of this
         paragraph (c) of Section 5, the Company shall control all proceedings
         taken in connection with such contest and, at its sole option, may
         pursue or forego any and all administrative appeals, proceedings,
         hearings and conferences with the taxing authority in respect of such
         claim and may, at its sole option, either direct the Executive to pay
         the tax claimed and sue for a refund or contest the claim in any
         permissible manner, and the Executive agrees to prosecute such contest
         to a determination before any administrative tribunal, in a court of
         initial jurisdiction and in one or more appellate courts, as the
         Company shall determine; provided, however, that if the Company directs
         the Executive to pay such claim and sue for a refund, the Company shall
         advance the amount of such payment to the Executive, on an
         interest-free basis and shall indemnify and hold the Executive
         harmless, on an after-tax basis, from any Excise Tax or income tax
         (including interest or penalties with respect thereto) imposed with
         respect to such advance or with respect to any imputed income with
         respect to such advance; and provided, further, that any extension of
         the statute of limitations relating to payment of taxes for the taxable
         year of the Executive with respect to which such contested amount is
         claimed to be due is limited solely to such contested amount.
         Furthermore, the Company's control of the contest shall be limited to
         issues with respect to which a Gross-Up Payment would be payable
         hereunder and the Executive shall be entitled to settle or contest, as
         the case may be, any other issue raised by the Internal Revenue Service
         or any other taxing authority.
     
      d. If, after the receipt by the Executive of an amount advanced by the
         Company pursuant to paragraph (c) of this Section 5, the Executive
         becomes entitled to receive any refund with respect to such claim, the
         Executive shall (subject to the Company's complying with the
         requirements of paragraph (c) of this Section 5) promptly pay to the
         Company the amount of such refund (together with any interest paid or
         credited thereon after taxes applicable thereto). If after the receipt
         by the Executive of an amount advanced by the Company pursuant to
         paragraph (c) of this Section 5, a determination is made that the
         Executive shall not be entitled to any refund with respect to such
         claim and the Company does not notify the Executive in writing of its
         intent to contest such denial of refund prior to the expiration of
         thirty days after such determination, then such advance shall be
         forgiven and shall not be required to be repaid and the amount of such
         advance shall offset, to the extent thereof, the amount of Gross-Up
         Payment required to be paid.

 6.  Termination of Employment.
      a. The Company shall be entitled to terminate the Executive's employment
         on account of Disability pursuant to the procedures set forth in
         Section (e) of the Appendix, for Cause pursuant to the procedures set
         forth in Section (a) of the Appendix, pursuant to Section 11 or without
         Cause by giving written notice to the Executive of such termination.
      b. The Executive may terminate his employment for Good Reason as follows:
          i.  Prior to a Change of Control the Executive may only terminate his
              employment with the Company for Good Reason if the Executive gives
              the Company 30 days' prior written notice of his intention to
              terminate his employment for Good Reason, setting forth in
              reasonable detail the specific conduct of the Company that the
              Executive considers to constitute Good Reason and the specific
              provision(s) of this Agreement on which he relies. The Executive's
              termination for Good Reason shall be effective only if the Company
              does not cure or otherwise remedy the alleged conduct specified in
              the notice within 30 days after the date such notice is duly
              given.
          ii. After a Change of Control by giving the Company written notice of
              the termination, setting forth in reasonable detail the specific
              conduct of the Company that constitutes Good Reason. Termination
              of employment by the Executive for Good Reason shall be effective
              on the fifth business day following the date such notice is given,
              unless the notice sets forth a later date (which date shall in no
              event be later than thirty days after the notice is given). After
              a Change of Control, except as otherwise provided in this
              Agreement, in the event of a dispute regarding whether the
              Executive's voluntary termination qualifies as a termination for
              Good Reason, no claim by the Company that the same does not
              constitute a termination for Good Reason shall be given effect
              unless the Company establishes by clear and convincing evidence
              that such termination does not constitute a termination for Good
              Reason. The Executive may also terminate his employment without
              Good Reason by giving the Company written notice of such
              termination.
     
      c. Either the Executive or the Company may terminate the Executive's
         employment for any reason by delivering written notice to the other
         party during the 60 day period beginning on May 1, 2003 and ending on
         June 29, 2003.

 7.  Special Pension Provisions. The Executive shall be eligible to participate
     in the Company's Supplemental Executive Retirement Plan (the "SERP") with
     respect to monthly benefits "A" and "B," but on the following modified
     terms which shall override any contrary provisions in the SERP:
      a. The Executive or his beneficiary will become entitled to monthly
         benefit "A" on his retirement at or after age 55, or in the event of
         his termination of service because of death or Disability while in the
         service of the Company prior to age 55.
      b. Further, the Executive will be entitled to past service credit under
         monthly benefit "A," calculated as if his participation in the
         Company's tax-qualified pension plan, the Retirement Account Plan, had
         commenced at age 25 and as if the benefit formula under such pension
         plan for all periods before December 31, 1995 was the same as in effect
         on December 31, 1995, and for all periods after December 31, 1995,
         pursuant to the actual benefit formula used in such pension plan
         (including the grandfathered minimum benefit provisions thereof),
         offset by the value of any benefits payable to the Executive from
         Social Security which is the actuarial equivalent of a single life
         annuity benefit payable to the Executive at the later of age 65 or the
         date when benefits commence under monthly benefit "A." Actuarial
         equivalency for this purpose shall be determined using an interest rate
         equal to the five-year United States Treasury Note yield in effect on
         the last business day of the month prior to the month in which benefits
         commence under monthly benefit "A," as such yield is reported in the
         Wall Street Journal or comparable publication, and the mortality table
         used for purposes of determining lump sum amounts then in use under the
         qualified defined benefit plan of the Company or its subsidiaries
         applicable to the Executive.
      c. Any early retirement reduction factor that would otherwise apply to the
         Executive at any time between ages 55 and 62 will be disregarded and in
         lieu thereof, the Executive will be deemed entitled for purposes of
         monthly benefit "A" to the following percentages of the calculated
         benefit:
     
          
         
         % of Benefit "A"
         
         Age
         
         Becoming Payable
         
         55
         
         75%
         
         56
         
         81%
         
         57
         
         86%
         
         58 or later
         
         100%
     
         
     
         For ages in between those above stated, the percentage of benefit "A"
         payable shall be increased. The amount of the increase shall be
         determined by multiplying 1/12th of the increase in the percentage
         which would have become payable on the Executive's next birthday by the
         number of months (with each 30-day period to be counted as one month)
         completed since the Executive's last birthday and before the start of
         payments of benefit "A."
     
      d. The Executive will become entitled to monthly benefit "B" on his
         retirement at or after 55.

 8.  Wisconsin Housing Assistance. The parties acknowledge that the Executive is
     in the process of acquiring a home in Wisconsin and agree to the following
     provisions in connection therewith:
      a. Upon the Executive's termination of employment with the Company, the
         Executive (or his estate as the case may be) shall have the right by
         written notice to the Company at any time within seven (7) years of
         such termination (the "7-Year Period") to require the Company to buy
         the Executive's Wisconsin house and lot (the "House") for a cash price
         equal to the greater of the Cost Price or Fair Market Value. For this
         purpose the Cost Price shall mean the price paid by the Executive for
         the House together with improvements thereon, or, should the Executive
         build the House, the Executive's total costs of obtaining the lot and
         constructing the House. The Executive will provide the Company with his
         Cost Price within 30 days of his purchase of the House and the
         completion of the improvements thereon, or, should the Executive build
         the House, the Executive will provide the Company with a detailed
         listing of his costs within 6 months of the completion of the House .
         Such detailed listing, if applicable, shall be the final determination
         of the Cost Price. The Cost Price may be amended by the Executive from
         time to time if part of the lot is sold or if additional improvements
         are made to the House or lot. The Executive has timely delivered to the
         Company by letter dated as of the date hereof, the Cost Price as April
         30, 2002, together with supporting documentation. The Company
         acknowledges receipt of such letter and supporting documentation and
         agrees with the calculation of the Cost Price based on such supporting
         documentation. For this purpose, "Fair Market Value" shall mean the
         average of the highest two of three appraisals obtained from qualified
         residential appraisers, one to be selected by the Executive, one by the
         Company and the third by the other two, with the Company to bear the
         appraisal costs. The Company shall also make a gross-up payment to the
         Executive to the extent that the Cost Price is higher than Fair Market
         Value, so that after the Executive's payment of any income taxes which
         may be due on such excess and the gross-up payment, the Executive will
         be left with an amount equal to the Cost Price.
      b. The terms of this Section 8 shall apply upon the Executive's
         termination of employment with the Company at any time after the
         Executive's purchase of the House, or should the Executive intend to
         build the House, at any time after the Executive's purchase of the lot,
         even if prior to the start of construction of the House.
      c. The closing of any purchase and sale contemplated by this Section 8
         will be on the terms herein set forth and otherwise on standard terms
         and conditions as are customary for residential real estate
         transactions in Wisconsin. The parties acknowledge that the Executive
         did not take title to the House in his own name, and agree that
         hereafter title may be transferred into Executive's own name or such
         other legal title holder as he or the current (or successor) title
         holder may designate from time to time (other than due to a bona fide
         sale), and that the Company will continue to be obligated to honor its
         purchase obligations under Section 8(a) upon timely written notice to
         it, so long as the Executive or his estate causes the legal title
         holder to convey, or the legal title holder otherwise conveys, the
         property to the Company upon closing of such purchase and sale.
      d. The Company shall reimburse the Executive his out of pocket living
         expenses associated with maintaining an apartment in Wisconsin pending
         acquisition of the House, or should the Executive intend to build the
         House, while the House is being constructed. Such amounts will be
         "grossed-up" for any taxes the Executive may be required to pay.

 9.  Obligations of the Company on Termination of Employment for Death,
     Disability, for Cause or by the Executive Other than for Good Reason. If
     the Executive's employment is terminated by reason of his death or
     Disability (but not under the circumstances covered by paragraph (c)(iv) of
     the Appendix), or if such employment is terminated by the Company for Cause
     or by the Executive other than for Good Reason (other than pursuant to
     delivery of a notice of termination pursuant to paragraph (iii) of Section
     (d) of the Appendix), the Company will pay to the Executive's estate or
     legal representative or to the Executive, as the case may be, all accrued
     but unpaid base salary and all other benefits and amounts which may become
     due in accordance with the terms of any applicable benefit plan, contract,
     agreement or practice (including pursuant to the SERP as modified pursuant
     to Section 7 above), but no other compensation or benefits will be paid
     under this Agreement. However, under such circumstances, the following
     provisions shall apply.
      a. Section 8 of this Agreement shall remain in full force and effect in
         accordance with its terms.
      b. If the Executive's separation from the service of the Company occurs at
         or after his attainment of age 55, then notwithstanding any contrary
         provisions in any restricted stock award, he shall become fully vested
         in any such outstanding award and all otherwise applicable restrictions
         shall lapse.
      c. For purposes of all applicable stock option awards, other equity
         incentive compensation awards, retiree health care plans, and any other
         employee welfare benefit plan, program or fringe benefit (but
         specifically excluding any tax-qualified retirement plan), the
         Executive shall be treated as if his service with the Company had
         commenced at age 25.
      d. The foregoing provisions of this Section 9 to the contrary
         notwithstanding, the provisions of Section 4 shall apply to any
         termination of Executive's employment by reason of his death or
         Disability following delivery of a notice of termination pursuant to
         paragraph (i) or (iii) of Section (d) of the Appendix.

 10. Non-Compete Agreement. In consideration of this Agreement, the Executive
     agrees that he will not, for a period of one year from the date of his or
     her termination of employment with the Company, directly or indirectly own,
     manage, operate, join, control, be employed by, or participate in the
     ownership, management, operation or control of, or be connected in any
     manner, including but not limited to, holding the position of shareholder,
     director, officer, consultant, independent contractor, executive partner,
     or investor with any "Competing Enterprise." For purposes of this
     paragraph, a "Competing Enterprise" means any entity, firm or person
     engaged in a business within the State of Wisconsin or the upper peninsula
     area of the State of Michigan (the "Territory") which is in competition
     with any of the businesses of the Company or any of its subsidiaries within
     the Territory as of the date the Executive's termination of employment, and
     whose aggregate gross revenues, calculated for the most recently completed
     fiscal year of the Competing Enterprise, derived from all such competing
     activities within the Territory during such fiscal year, equal at least 10%
     or more of such Enterprise's consolidated net revenues for such fiscal
     year. If the Executive notifies the Company in writing of any employment or
     opportunity which the Executive proposes to undertake during the one year
     non-compete period, and supplies the Company with any additional
     information which the Company may reasonably request, the Company agrees to
     promptly notify the Executive within thirty days after all information
     reasonably requested by it has been provided, whether the Company considers
     the proposed employment or opportunity to be prohibited by these provisions
     and, if so, whether the Company is willing to waive the same.
     Notwithstanding anything in this Section 10, the Executive shall not be
     prohibited from acquiring or holding up to 2% of the common stock of an
     entity that is traded on a national securities exchange or a nationally
     recognized over-the-counter market.
 11. Termination. Unless sooner terminated pursuant to the terms of this
     Agreement, Executive's employment shall terminate on the later of February
     29, 2004 or the date on which Executive is paid his bonus, if any, for the
     immediately preceding fiscal year; provided that this Agreement shall
     automatically be extended commencing on February 29, 2004 and on each
     subsequent anniversary (February 28 or 29, as the case may be) of such date
     for additional one year periods until March 1, 2008 (whereupon Executive's
     employment shall automatically terminate) unless the Company, by written
     notice given to Executive at least 90 days prior to the scheduled date of
     termination, elects not to extend Executive's employment. Any such
     termination of Executive's employment with the Company shall be effective
     as of the later of (i) the last day of February immediately following such
     notice by the Company to Executive or (ii) the date on which Executive is
     paid his bonus, if any, for the immediately preceding fiscal year;
     provided, if such notice is given more than 120 days prior to the scheduled
     date of termination, Executive may terminate his employment effective the
     ninetieth (90th) day after such notice. During the term of his employment,
     Executive shall cooperate fully with the Company in recruiting, hiring and
     training a successor Chief Financial Officer. Notwithstanding the
     foregoing, after a Change of Control, Executive's employment shall
     automatically terminate on the date which is eighteen months after the
     Effective Date, and prior to such date, the Company may not terminate
     Executive's employment pursuant to this Section 11.
 12. Successors and Binding Agreements.
      a. The Company shall require any successor (whether direct or indirect, by
         purchase, merger, consolidation, reorganization or otherwise) and the
         direct and indirect parent of any such successor, to all or
         substantially all of the business and/or assets of the Company
         expressly to assume and to agree to perform this Agreement in the same
         manner and to the same extent the Company would be required to perform
         if no succession had taken place. This Agreement shall be binding upon
         and inure to the benefit of the Company and any such successor, and
         such successor shall thereafter be deemed the "Company" for the
         purposes of this Agreement.
      b. This Agreement shall inure to the benefit of and be enforceable by the
         Executive's respective personal or legal representative, executor,
         administrator, successor, heirs, distributees and/or legatees.
      c. Neither the Company nor the Executive may assign, transfer or delegate
         this Agreement or any rights or obligations hereunder except as
         expressly provided in this Section. Without limiting the generality of
         the foregoing, the Executive's right to receive payments hereunder
         shall not be assignable or transferable, whether by pledge, creation of
         a security interest or otherwise, other than by a transfer by will or
         the laws of descent and distribution. In the event the Executive
         attempts any assignment or transfer contrary to this Section, the
         Company shall have no liability to pay any amount so attempted to be
         assigned or transferred.

 13. Notices. All communications provided for herein shall be in writing and
     shall be deemed to have been duly given when delivered or five business
     days after having been mailed by United States registered or certified
     mail, return receipt requested, postage prepaid, addressed to the Company
     (to the attention of the Secretary of the Company) at its principal
     executive office and to the Executive at his/her principal residence, or to
     such other address as any party may have furnished to the other in writing
     in accordance herewith, except that notices of a change of address shall be
     effective only upon receipt.
 14. Governing Law. The validity, interpretation, construction and performance
     of this Agreement shall be governed by the laws of the State of Wisconsin
     without giving effect to the principles of conflict of laws of such state,
     except that Section 15 shall be construed in accordance with the Federal
     Arbitration Act if arbitration is chosen by the Executive as the method of
     dispute resolution.
 15. Settlement of Disputes; Arbitration; Attorneys' Fees. Any dispute or
     controversy arising under or in connection with this Agreement shall be
     settled, at the Executive's election, either by arbitration in Milwaukee,
     Wisconsin in accordance with the rules of the American Arbitration
     Association then in effect or by litigation; provided, however, that in the
     event of a dispute regarding whether the Executive's employment has been
     terminated for Cause or whether the Executive's voluntary termination
     qualifies as a termination for Good Reason, the evidentiary standards set
     forth in this Agreement shall apply; provided further that notwithstanding
     anything to the contrary contained herein, in the absence of a Change of
     Control, the normal, civil burden of proof by a preponderance of the
     evidence shall be applicable to any dispute regarding whether the
     Executive's voluntary termination qualifies as a termination for Good
     Reason and such burden of proof shall be upon the Executive. Judgment may
     be entered on the arbitrator's award in any court having jurisdiction. The
     Company agrees to pay, as incurred, to the fullest extent permitted by law,
     all legal fees and expenses that the Executive may reasonably incur as a
     result of any contest (regardless of outcome) by the Company, the Executive
     or others of the validity or enforceability of or liability under, or
     otherwise involving any provision of this Agreement. Executive agrees and
     acknowledges that as of the date of this Agreement there does not exist
     "Good Reason" to terminate his employment with the Company.
 16. Validity. The invalidity or unenforceability of any provision of this
     Agreement shall not affect the validity or enforceability of any other
     provision of this Agreement which shall remain in full force and effect. If
     any provision of this Agreement shall be held invalid or unenforceable in
     part, the remaining portion of such provision, together with all other
     provisions of this Agreement, shall remain valid and enforceable and
     continue in full force and effect to the fullest extent consistent with
     law.
 17. Entire Agreement; Amendments. This Agreement constitutes the entire
     understanding and agreement of the parties with respect to the matters
     discussed herein and supersedes all other prior agreements and
     understandings, written or oral, between the parties with respect thereto
     including, without limitation, the Senior Officer Change in Control,
     Severance and Special Pension Agreement dated March 8, 2000 between the
     parties and the Original Agreement. There are no representations,
     warranties or agreements of any kind relating thereto that are not set
     forth in this Agreement. This Agreement may not be amended or modified
     except by a written instrument signed by the parties hereto or their
     respective successors and legal representatives.
 18. Withholding. The Company may withhold from any amounts payable under this
     Agreement all federal, state and other taxes as shall be legally required.
 19. Certain Limitations. Nothing in this Agreement shall grant the Executive
     any right to remain an executive, director or employee of the Company or of
     any of its subsidiaries for any period of time.

     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
     date first written above.

      
     
     WISCONSIN ENERGY CORPORATION
     
              
     
     By: /s/ Richard A. Abdoo  ___________________
     
      
     
     Name: Richard A. Abdoo
     
      
     
     Title: Chairman, President & CEO
     
              
     
     /s/ Paul Donovan___________________________
     
      
     
     Paul Donovan
     

      

      

     APPENDIX

     This is an appendix to the Amended and Restated Senior Officer Employment,
     Change in Control, Severance and Non-Compete Agreement between WISCONSIN
     ENERGY CORPORATION and PAUL DONOVAN dated as of May 1, 2002 (the
     "Agreement").

     As used in the Agreement, the terms set forth below shall have the
     following meanings:

      a. "Cause" means:
          i.  the willful and continued failure of the Executive to
              substantially perform the Executive's duties (other than failure
              resulting from incapacity due to physical or mental illness),
              after a written demand for substantial performance is delivered to
              the Executive by the Board of Directors of the Company (the
              "Board"), or the Compensation Committee of the Board (the
              "Committee") which specifically identifies the manner in which the
              Board or the Committee or the elected officer believes that the
              Executive has not substantially performed the Executive's duties,
              or
          ii. the willful engaging by the Executive in illegal conduct or gross
              misconduct which is determined by the Board to have been
              materially and demonstrably injurious to the Company. However, no
              act, or failure to act, on the Executive's part shall be
              considered "willful" unless done, or omitted to be done, by the
              Executive not in good faith and without reasonable belief that his
              action or omission was in the best interest of the Company.
     
         The Executive may only be terminated for Cause if the Company gives
         written notice to the Executive of its intention to terminate the
         Executive's employment for Cause, setting forth in reasonable detail
         the specific conduct of the Executive that it considers to constitute
         Cause and the specific provision(s) of this Agreement on which it
         relies, and stating the date, time and place of the Special Meeting for
         Cause. The "Special Meeting for Cause" means a meeting of the Board
         called and held specifically for the purpose of considering the
         Executive's termination for Cause, that takes place not less than ten
         and not more than twenty business days after the Executive receives the
         notice of termination for Cause. The Executive shall be given an
         opportunity, together with counsel, to be heard at the Special Meeting
         for Cause. The Executive's termination for Cause shall be effective
         when and if a resolution is duly adopted by the affirmative vote of at
         least two-thirds (2/3) of the entire membership of the Board, excluding
         employee directors, at the Special Meeting for Cause, stating that in
         the good faith opinion of the Board, the Executive is guilty of the
         conduct described in the notice of termination for Cause and that
         conduct constitutes Cause under this Agreement. In the event of a
         dispute regarding whether the Executive's employment has been
         terminated for Cause, no claim by the Company that Cause exists shall
         be given effect unless the Company establishes by clear and convincing
         evidence that Cause exists.
     
      b. A "Change in Control" with respect to the Company shall be deemed to
         have occurred if the event set forth in any one of the following
         paragraphs shall have occurred:
          i.   any Person is or becomes the Beneficial Owner, directly or
               indirectly, of securities of the Company (not including in the
               securities beneficially owned by such Person any securities
               acquired directly from the Company or its affiliates)
               representing 20% or more of the combined voting power of the
               Company's then outstanding securities, excluding any Person who
               becomes such a Beneficial Owner in connection with a transaction
               described in clause (a) of paragraph (iii) below; or
          ii.  the following individuals cease for any reason to constitute a
               majority of the number of directors then serving: individuals
               who, on the date hereof, constitute the Board and any new
               director (other than a director whose initial assumption of
               office is in connection with an actual or threatened election
               contest, including but not limited to a consent solicitation,
               relating to the election of directors of the Company) whose
               appointment or election by the Board or nomination for election
               by the Company's shareholders was approved or recommended by a
               vote of at least two-thirds (2/3) of the directors then still in
               office who either were directors on the date hereof or whose
               appointment, election or nomination for election was previously
               so approved or recommended; or
          iii. there is consummated a merger or consolidation of the Company or
               any direct or indirect subsidiary of the Company with any other
               corporation, other than (a) a merger or consolidation immediately
               following which the directors of the Company immediately prior to
               such merger or consolidation continue to constitute at least a
               majority of the board of directors of the Company, the surviving
               entity or any parent thereof or (b) a merger or consolidation
               effected to implement a recapitalization of the Company (or
               similar transaction) in which no Person is or becomes the
               Beneficial Owner, directly or indirectly, of securities of the
               Company (not including in the securities Beneficially Owned by
               such Person any securities acquired directly from the Company or
               its affiliates) representing 20% or more of the combined voting
               power of the Company's then outstanding securities; or
          iv.  the shareholders of the Company approve a plan of complete
               liquidation or dissolution of the Company or there is consummated
               an agreement (or series of related agreements) for the sale or
               disposition by the Company of all or substantially all of the
               Company's assets, disregarding any sale or disposition to a
               company, at least a majority of the directors of which were
               directors of the Company immediately prior to such sale or
               disposition; or
          v.   the Board determines in its sole and absolute discretion that
               there has been a Change in Control of the Company.
     
         For purposes of this Change in Control definition, the terms set forth
         below shall have the following meanings:
     
         "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under
         the Exchange Act.
     
         "Exchange Act" shall mean the Securities Exchange Act of 1934, as
         amended from time to time.
     
         "Person" shall have the meaning given in Section 3(a)(9) of the
         Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
         except that such term shall not include (i) the Company or any of its
         subsidiaries, (ii) a trustee or other fiduciary holding securities
         under an employee benefit plan of the Company or any of its affiliates,
         (iii) an underwriter temporarily holding securities pursuant to an
         offering of such securities, or (iv) a corporation owned, directly or
         indirectly, by the stockholders of the Company in substantially the
         same proportions as their ownership of stock of the company.
     
      c. "Covered Termination of Employment Associated with a Change in Control"
         means:
          i.   a termination of employment by the Company other than because of
               death or Disability and without Cause, which occurs within a
               period of eighteen months following the Effective Date or,
          ii.  a termination of employment by the Company other than because of
               death or Disability and without Cause within a period of six
               months prior to the Effective Date, and it is reasonably
               demonstrated by the Executive that such termination of employment
               was at the request of a third party who has taken steps
               reasonably calculated to effect a Change in Control or otherwise
               arose in connection with or in anticipation of a Change in
               Control, or
          iii. a termination of employment by the Executive for Good Reason
               within a period of eighteen months following the Effective Date
               and also subsequent to the occurrence, without the Executive's
               written consent, of any event described in Section (g) after the
               Effective Date, or a termination of employment by the Executive
               within a period of six months prior to the Effective Date and
               following the occurrence without the Executive's consent of any
               event described in Section (g)(i), (ii), (iii) or (iv) and it is
               reasonably demonstrated by the Executive that such event occurred
               at the request of a third party who has taken steps reasonably
               calculated to effect a Change in Control or otherwise arose in
               connection or in anticipation of a Change in Control,
          iv.  a voluntary termination of employment by the Executive without
               Good Reason following completion of one year of service after a
               Change in Control of the Company, provided that the voluntary
               termination must be effected by the Executive within six months
               after the completion of that one-year of service. Further, if the
               Executive gives written notice to the Company any time after a
               Change in Control of the Company but before completion of one
               year of service thereafter that the Executive intends to so
               voluntarily terminate and if the Executive should thereafter die
               while in the employ of the Company or incur a termination of
               employment because of Disability, in either case before
               completion of such one year of service, such death or termination
               of employment shall be treated as a Covered Termination
               Associated with a Change in Control, or
          v.   (1) a termination of employment occurring after delivery of a
               notice of termination pursuant to Section 4(a)(i) of the
               Agreement provided that a Change of Control occurs on or prior to
               February 29, 2004, or (2) in the event of a Change of Control
               after February 29, 2004, a termination of employment pursuant to
               Section 4(c) of the Agreement occurring on or after the 120th day
               prior to a public announcement of the transaction that
               constitutes such Change of Control and prior to the date of such
               Change of Control.
     
         If within fifteen days after the Company notifies the Executive that it
         is terminating his employment for Cause or the Executive notifies the
         Company that he is terminating his employment for Good Reason, the
         party receiving such notice notifies the other party that a dispute
         exists concerning the termination, then for purposes of this Section
         (c) the date of the Executive's termination of employment shall not be
         deemed to have occurred until the earlier of (i) the date that is 18
         months following the Effective Date or (ii) the date on which the
         dispute is finally resolved, either by mutual written agreement of the
         parties or by a final judgment, order or decree of an arbitrator or a
         court of competent jurisdiction (which is not appealable or with
         respect to which the time for appeal therefrom has expired and no
         appeal has been perfected); provided, however, that the date of
         termination shall be extended by a notice of dispute given by the
         Executive only if such notice is given in good faith and the Executive
         pursues the resolution of such dispute with reasonable diligence.
     
         If a purported termination occurs prior to or following a Change in
         Control and the date of termination is extended in accordance with the
         preceding paragraph, the Company shall continue to pay the Executive
         the full compensation and benefits as are provided in the first
         sentence of Section 3(a) of the Agreement until the date of
         termination, as determined in accordance with the preceding paragraph.
         Amounts paid under this Section (c) are in addition to all other
         amounts due under the Agreement and shall not be offset against or
         reduce any other amounts due under the Agreement, other than amounts
         due under the first sentence of Section 3(a) of the Agreement.
     
      d. "Covered Termination of Employment Not Associated with a Change in
         Control of the Company" means:
          i.   a termination of employment by the Company (other than because of
               (A)death, (B) Disability, in each case subject to Section 9(d),
               or (C) a termination by the Company for Cause) pursuant to a
               notice of termination delivered during the 60 day period
               beginning on May 1, 2003 and ending on June 29, 2003;
          ii.  a termination of employment by the Executive for Good Reason
               subsequent to the occurrence, without the Executive's written
               consent, of any event described in Section (g);
          iii. a termination of employment by the Executive for any reason
               including without limitation for Good Reason (other than because
               of death or Disability or by the Company for Cause) pursuant to a
               notice of termination delivered during the 60 day period
               beginning on May 1, 2003 and ending on June 29, 2003;
          iv.  the termination of the employment pursuant to Section 11 of the
               Agreement; or
          v.   a termination of employment by the Company without Cause (other
               than because of death or Disability).
     
      e. "Disability" means that the Executive has been unable, for a period of
         180 consecutive business days, to perform the material duties of his
         job, as a result of physical or mental illness or injury and that a
         physician selected by the Company or its insurers and acceptable to the
         Executive or his legal representative, has determined that the
         Executive's incapacity is total and permanent. A termination of the
         Executive's employment by the Company for Disability shall be
         communicated to the Executive by written notice and shall be effective
         on the thirtieth day after receipt of such notice by the Executive,
         unless the Executive returns to full-time performance of his duties
         before the expiration of such thirty-day period.
      f. "Effective Date" means the first date on which a Change in Control of
         the Company occurs, except that if Section 4 of the Agreement
         applies(subject to the proviso under Section 4(f) of the Agreement),
         the term shall mean the date immediately prior to the Executive's
         termination of employment.
      g. "Good Reason" means:
          i.   the assignment to the Executive of any duties inconsistent with
               the duties performed by the Executive as Chief Financial Officer
               the Company prior on the date of the Agreement or any other
               action by the Company that results in material reduction of the
               Executive's duties and responsibilities as of the date of the
               Agreement, or
          ii.  any reduction in the Executive's base salary or percentage of
               base salary available as an incentive compensation or target
               bonus opportunity relative to those most favorable to the
               Executive in effect at any time during the 180-day period prior
               to the Effective Date or to the extent more favorable to the
               Executive, those in effect after the Effective Date, or any
               failure by the Company to continue to provide for the Executive's
               participation in the Company's long-term incentive plans and
               programs on a basis commensurate with other senior executives of
               the Company, or reduction in any material element of the
               Executive's compensation or benefits, or
          iii. the relocation of the Executive's principal place of employment
               to a location more than 35 miles from the Executive's principal
               place of employment immediately prior to the Effective Date, or
          iv.  the Company's requiring the Executive to travel on Company
               business to a materially greater extent than was required
               immediately prior to the Effective Date, or
          v.   the failure by the Company to comply with Section 12(a) of this
               Agreement.
     
      h. "Highest Bonus Amount" means the highest dollar bonus which would
         result from three calculations, as follows: (i) the highest percentage
         of base salary ever used with respect to the calculation of the
         Executive's bonus during the three complete fiscal years of the Company
         immediately preceding the termination of employment or, if more
         favorable to the Executive, during the three complete fiscal years of
         the Company immediately preceding the Change in Control of the Company,
         multiplied times the highest per annum base rate of salary in effect
         with respect to the Executive during the three-year period immediately
         prior to the termination of employment; (ii) the highest dollar bonus
         earned by the Executive under any cash bonus or incentive compensation
         plan of the Company during either of the three complete fiscal year
         periods of the Company listed in (i) above, whichever is more favorable
         to the Executive; or (iii) the Executive's bonus or incentive
         compensation "target" for the fiscal year in which the termination of
         employment occurs.

 